United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hartford, CT, Employer
__________________________________________
Appearances:
Lynne A. Ustach, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-346
Issued: January 25, 2013

Case Submitted on the Record

ORDER AFFIRMING CASE AND DENYING REQUEST FOR ORAL
ARGUMENT
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On December 6, 2011 appellant, through her attorney, filed a timely appeal from a
June 9, 2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for a hearing before the Branch of Hearings and Review. The appeal was
docketed as number 12-346.
By decision dated July 22, 2009, OWCP denied appellant’s occupational disease claim
for failing to establish fact of injury. On September 24, 2009 appellant requested reconsideration
of OWCP’s decision and submitted additional medical evidence in support of her claim.
By decision dated December 17, 2009, OWCP modified its July 22, 2009 decision
finding that the evidence of record established fact of injury. It denied appellant’s claim,
however, on the grounds that the evidence did not establish that her medical condition was
related to factors of her federal employment.
By letter dated April 14, 2011, appellant, through counsel, requested a hearing. By
decision dated June 9, 2011, the Branch of Hearings and Review denied her request for an oral
hearing on the grounds that she was not entitled to a hearing as a matter of right because she had
previously requested reconsideration. It exercised its discretion and further determined that the

issue in the case could equally well be addressed by requesting reconsideration from OWCP and
submitting evidence not previously considered which establishes that her condition was causally
related to factors of her federal employment.
On December 6, 2011 appellant, through counsel, filed a notice of appeal to the Board
and submitted a timely request for oral argument, asserting that OWCP improperly denied her
claim for compensation.
The Board has duly considered the matter and finds that OWCP properly found in its
June 9, 2011 decision that appellant was not entitled to an oral hearing or examination of the
written record as a matter of right. Section 8124(b)(1) of the Federal Employees’ Compensation
Act (FECA) provides that a claimant for compensation who is not satisfied with a decision of the
Secretary is entitled, on request made within 30 days after the date of the issuance of the decision
and before review under section 8128(a), to a hearing on her claim before a representative of the
Secretary.1 As appellant had previously requested reconsideration on September 24, 2009 and
OWCP issued its reconsideration decision on December 17, 2009, she was not entitled to a
hearing as a matter of right under section 8124(b)(1) of FECA.2
OWCP then exercised its discretion and determined that appellant’s hearing request could
equally well be addressed by requesting reconsideration and submitting additional evidence to
address the issue in this case. The Board finds that there is no evidence of record that OWCP
abused its discretion in denying appellant’s hearing request.3 Thus, the Board finds that
OWCP’s June 9, 2011 decision denying appellant’s request for an oral hearing was proper under
the law and facts of this case.4
The Board further finds that appellant’s request for oral argument before the Board
should be denied. Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the discretion
of the Board.5 Although her request was timely filed, appellant failed to provide a need for
further oral argument before the Board. OWCP’s June 9, 2011 nonmerit decision determined
that appellant was not entitled to a hearing as a matter of right because she had previously
requested reconsideration. In the opinion of the Board, oral argument in this appeal would
further delay issuance of a Board decision and not serve a useful purpose. For these reasons, oral
argument is denied.

1

5 U.S.C. § 8124(b)(1); Peggy R. Lee, 46 ECAB 527 (1995).

2

Id.

3

Daniel J. Perea, 42 ECAB 214, 221 (1990).

4

Appellant must file her reconsideration request within one year of OWCP’s December 17, 2009 merit decision.
OWCP regulations and procedure provide that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s application for
review shows clear evidence of error on the part of OWCP. Id. at § 10.607(b); Federal (FECA) Procedure Manual,
Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d (January 2004).
5

20 C.F.R. § 501.5(a).

2

IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 9, 2011 is affirmed and appellant’s request for oral argument before the
Board is denied.
Issued: January 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

